Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4 in the reply filed on 3/25/2021 is acknowledged.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1-5, 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 20120205669 A1) in view of Yedinak et al. (US 20100140695 A1).

    PNG
    media_image1.png
    694
    1001
    media_image1.png
    Greyscale

Regarding claim 1, Miura et al. discloses a power switching device, comprising: 
a semiconductor layer structure comprising an active region and an inactive region, the active region comprising a plurality of unit cells and the inactive region comprising a field insulating layer 31 on the semiconductor layer structure and a gate pad 50 on the field insulating layer opposite the semiconductor layer structure (Miura Fig. 3); 
30/33 on the semiconductor layer structure between the active region and the field insulating layer; 
a first contact 63 in the inactive region between the gate insulating pattern 30/33 and a center of the field insulating layer 31; 
a second contact 62 in the inactive region that is electrically coupled to the first contact, wherein a portion of the gate insulating pattern is between the second contact and the field insulating layer  (Miura Fig. 3);  and 
a gate 71 in the active region of the semiconductor layer structure.

Muira et al. is merely silent upon the capability of the gates in the active cell region being trench gates.  At the time of the invention trench gates were a known structural and functional equivalent to the planar gates of Muira.  For support, see Yedinak et al. paragraph [0002] which teaches the planar gate structures, like taught in Miur, were the convention and further teaches by forming the gates as trench gates improves breakdown voltage (Yedinak et al. ¶[0004-6]).  

In view of Yedniack et al. it would be a obvious to one of ordinary skill in the art at the time of the invention to modify the gate of Miura to be a trench type gate such that  the gate finger below a top surface of the semiconductor layer structure.  The modification would have a obvious expectation to optimized breakdown condition.

Regarding claim 2, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 1, wherein the inactive region of the semiconductor layer (Miura ¶[0018]).

Regarding claim 3, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 2, wherein the well region extends continuously under the field insulating layer, the first contact, and a portion of the gate insulating pattern (Miura Fig. 3).

Regarding claim 4, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 2, wherein the gate trench extends below a bottom surface of the well region (Yedniack Fig. 4-5 – See regarding claim 1.  Modifying Miura to have trench gates would be expected to extend below, as shown in Yedniack.);  

    PNG
    media_image2.png
    734
    535
    media_image2.png
    Greyscale

Regarding claim 5, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 2, further comprising a shielding pattern having the second conductivity type between the well region and a bottom surface of the drift region (Miura Fig. 3).


Regarding claim 8, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 1, wherein the first contact penetrates the gate pad and the field insulating layer to directly contact the semiconductor layer structure (Miura Fig. 3).

Regarding claim 9, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 1, wherein at least a portion of the gate pad extends on the field insulating layer from a first side of the field insulating layer to a second side of the field insulating layer (Miura Fig. 3).

Regarding claim 10, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 1, wherein a portion of the field insulating layer is between the first contact and the second contact (Miura Fig. 3).

Regarding claim 11, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 1, wherein the first contact is a first source/drain contact and the second contact is a second source/drain contact (Miura Fig. 3).

Regarding claim 12, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 1, wherein the first and second contacts are ohmic contacts (Miura Fig. 3).

Regarding claim 13, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 1, wherein an area between the first contact and the active region is free of the field insulating layer (Miura Fig. 3).

Regarding claim 14, Miura et al. in view of Yedinack et al. disclose a power switching device, comprising: a semiconductor layer structure comprising an active region and an inactive region; a gate pad in the inactive region; a field insulating layer on the semiconductor layer structure in the inactive region; a first unit cell transistor in the active region at a first side of the field insulating layer; a second unit cell transistor in the active region at a second side of the field insulating layer, the second side being different from the first side; a plurality of gate fingers in the active region and electrically coupled to the gate pad, respective ones of the gate fingers having at least a portion below an upper surface of the semiconductor layer structure; a first contact in the inactive region and penetrating the field insulating layer; and a second contact in the active region, the second contact electrically coupled to the first contact and to a first region having a first conductivity type in the semiconductor layer structure (Miura Fig. 3 & see regarding claim 1).

Regarding claim 15, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 14, further comprising a well region having a second conductivity type that is opposite the first conductivity type below the field insulating layer, and wherein the first contact is electrically coupled to the well region (Miura Fig. 3 & see regarding claim 2).

Regarding claim 16, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 14, wherein the second side of the field insulating layer is opposite the first side of the field insulating layer (Miura Fig. 3).

Regarding claim 17, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 16, wherein at least a portion of the gate pad extends on the field insulating layer from the first side of the field insulating layer to the second side of the field insulating layer (Miura Fig. 3).


Regarding claim 18, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 14, further comprising a gate insulating pattern on the semiconductor layer structure in the inactive region between the active region and the field insulating layer, wherein the first contact is between the gate insulating pattern and a center of the field insulating layer.

Regarding claim 19, Miura et al. in view of Yedinack et al. disclose a power switching device, comprising: a semiconductor layer structure comprising an active region and an inactive region; a field insulating layer in the inactive region; a gate pad on the field insulating layer;; a gate insulating pattern in the inactive region of the semiconductor layer structure between the active region and the field insulating layer; and a gate trench in the active region of the semiconductor layer structure, the gate trench (Miura Fig. 3 – See regarding claim 1.).

The further limitation of a shunt displacement current path that is configured to shunt dV/dt-induced displacement current through the inactive region to a contact in the inactive region does not imply any further structural distinction, as Miura figure 3 teaches the analogous structure which is understood to achieve the result.

Regarding claim 20, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 19, wherein the contact is within an opening in the gate pad and the field insulating layer in the inactive region (Miura Fig. 3).

Regarding claim 21, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 19, further comprising a well region that extends continuously under the contact and a portion of the gate insulating pattern (Miura Fig. 3).

Regarding claim 22, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 19, wherein the contact is a first contact, and wherein the power switching device further comprises a second contact that is in the active region and electrically coupled to the first contact  (Miura Fig. 3).

Regarding claim 23, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 19, wherein the inactive region of the semiconductor layer structure comprises a drift region having a first conductivity type, and a well region having a second conductivity type that is opposite the first conductivity type between the drift region and the field insulating layer, and wherein the well region extends continuously under the field insulating layer, the contact, and a portion of the gate insulating pattern  (Miura Fig. 3).

Regarding claim 24, Miura et al. in view of Yedinack et al. disclose a power switching device of Claim 23, wherein the gate trench extends below a bottom surface of the well region  (Miura Fig. 3 – see regarding claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JARRETT J. STARK
Primary Examiner
Art Unit 2823



4/1/2021
/JARRETT J STARK/Primary Examiner, Art Unit 2822